Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: the use of parentheses, namely, “(number/mm2)” and “(mass%)”, in lines 18 and 21 of claim 1 and lines 15 and 19 of claim 15, in the claim language gives the appearance that the enclosed language is optional. It is advised that the parentheses are removed. Appropriate correction is required. 
	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the steel material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 15-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (US 2007/0034300 A1) (hereinafter “Chiba”) in view of Schnabel et al. (WO 2011/023349 A1) (hereinafter “Schnabel”).
The Examiner has provided a machine translation of WO 2011/023349 A1. The citation of the prior art in this rejection refers to the machine translation.
	

Regarding claims 1-2, 15-16, and 23, Chiba teaches the following composition for a soft magnetic steel, in mass% (Chiba, [0060-0083):
Element
Present Invention
Chiba
Overlap
C
0.02-0.13
0.0015-0.02
0.02
Si
0.005-0.50
0.05 or less
Preferred: 0.01 or less

Mn
0.10-0.70
0.15-0.5
Preferred: 0.15-0.20

P
0.035 or less
0.02 or less
Preferred: 0.01 or less

S
0.050 or less
0.015-0.1
Preferred: 0.015-0.04
0.015-0.050
Al
0.005-1.3
0.01 or less
Preferred: 0.005 or less

N
0.003-0.03
0.01 or less
Preferred: 0.005 or less

Cr
0-0.80
0.02-0.2
Preferred: 0.02-0.1

Remainder
Fe and impurities
Re and inevitable impurities



The ranges of Chiba overlap or fall within the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

While Chiba also teaches an oxygen content of 0.01 mass percent or less (exclusive or 0 mass%), and more preferably 0.002 mass% or less (Chiba, [0077-0078]), Applicant discloses that the impurities may include oxygen in amounts of 0.030 mass% or less, i.e., the amount of oxygen in Chiba would fall within the impurity range of the present invention. While Chiba does not explicitly teach the soft magnetic steel having Ti, Nb, B, or Ca, the amounts would necessarily be zero, which would fall within the claimed range of the present invention.
Chiba also teaches that to ensure excellent magnetic properties, the soft magnetic steels should have a single-phase ferrite microstructure with an average grain size of 100µm or more and more preferably of 200µm or more (Chiba, [0057]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

However, Chiba does not explicitly disclose having (a) vanadium in an amount of 0.02-0.50 mass%.
With respect to the difference, Schnabel teaches a soft magnetic ferritic steel containing 0.4-1.2% vanadium (Schnabel, pg. 2, paragraph 8).
As Schnabel expressly teaches, vanadium is a strong carbide, nitride, and sulfide former and forms important crystallization nuclei together with the niobium and is ensures both favorable magnetic properties and high corrosion resistance (Schnabel, pg. 3, paragraph 7). 

In light of the motivation to have 0.4-1.2% of vanadium as taught in Schnabel above, it therefore would have been obvious to one of ordinary skill in the art to add 0.4-1.2% vanadium to the composition of Chiba in order to form carbides, nitrides, and sulfides, form important crystallization nuclei with niobium and ensure both favorable magnetic properties and high corrosion resistance, and thereby arrive at the claimed invention. 

Moreover, Chiba teaches a method of making the soft magnetic steel in which the steel is heated upon hot rolling at a temperature of 950-1200°C (Chiba, [0085-0086]). Chiba further teaches that the steel is cooled at a cooling rate of preferably 0.5-10°C/sec at a temperature from 800-500°C (Chiba, [0088]). Moreover, Chiba teaches that to manufacture an automobile solenoid or actuator the steel is subjected to forming work by cold working and then the formed article is magnetized (Chiba, [0094]). Finally, Chiba teaches that the soft magnetic steel is subjected to magnetic annealing at a temperature of 850°C or higher for two hours or longer (Chiba, [0090]). The cold working and magnetic annealing of Chiba corresponds to the cold working and magnetic annealing of claim 23 of the present invention.    
Given that the composition and method of the soft magnetic steel of Chiba in view of Schnabel is substantially identical to the composition and method of the steel material for a soft magnetic part as used in the present invention, as set forth above, it is clear that the soft magnetic steel of Chiba in view of Schnabel would intrinsically have in the ferrite grains, the number Sv of precipitates having a circle-equivalent diameter of 30nm or more satisfying Formula (1): Sv ≤ 10V×7.0×106, where a content in the steel material for a soft magnetic part is substituted into V 2 or more as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 3, 10, 17, and 18, while Chiba teaches a soft magnetic steel, Chiba does not explicitly teach the steel having 0.01-0.20 mass% of Ti, 0.01-0.20 mass% of Nb, and/or 0.0008-0.005 mass% of B.
With respect to the difference, Schnabel teaches a soft magnetic ferritic steel containing 0.02-0.35% Nb and up to 0.06% Ti (Schnabel, pg. 2, paragraph 8).
As Schnabel expressly teaches, titanium is a strong deoxidizer and forms stable oxides, carbides, nitrides, and sulfides (Schnabel, pg. 3, paragraph 8). Schnabel also teaches that niobium is a strong former of carbides, nitrides, and sulfides, also stabilizes the ferrite, and forms primary nuclei that act as a crystallization center (Schnabel, pg. 3, paragraph 9). 
In light of the motivation to have 0.02-0.35% Nb and up to 0.06% Ti as taught in Schnabel above, it therefore would have been obvious to one of ordinary skill in the art to have 0.02-0.35% Nb and up to 0.06% Ti in Chiba in order to have a strong deoxidizer and forms stable oxides, carbides, nitrides, and sulfides, stabilize the ferrite, and form primary nuclei that act as a crystallization center, and thereby arrive at the claimed invention.


Claims 11-14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Schnabel as applied to claims 1-3, 10, 15-18 above, and further in view of Masayuki et al. (JP 2016180146A) (hereinafter “Masayuki”).
The Examiner has provided a machine translation of JP 2016180146A. The citation of the prior art in this rejection refers to the machine translation.
	

Regarding claims 11-14 and 19-22, while Chiba in view of Schnabel teaches a soft magnetic steel, neither teaches 0.0005-0.005 mass% Ca in the composition. 
With respect to the difference, Masayuki teaches a soft magnetic steel part that can be used in automobiles with a calcium concentration of 0.001-0.005 mass% more preferably, 0.0015-0.003 mass% (Masayuki, [0002] and [0029]).
As Masayuki expressly teaches calcium has a deoxidizing action by forming CaO and a desulfurizing action by forming CaS, and suppresses the formation of FeS which in turn improves hot brittleness (Masayuki, [0029]).  
Chiba, Schnabel, and Masayuki are analogous art as they are all drawn to a soft magnetic steel that can be used in automobiles (Chiba, Abstract; Schnabel, pg. 1, paragraph 1; Masayuki, [0002]). 
In light of the motivation to have 0.001-0.005 mass% of Ca in the composition of the soft magnetic steel as taught in Masayuki above, it therefore would have been obvious to one of ordinary skill in the art to have 0.001-0.005 mass% of Ca in the composition of Chiba in view of Schnabel in order to have a deoxidizing action by forming CaO and a desulfurizing action by forming CaS, and suppress the formation of FeS to improve hot brittleness, and thereby arrive at the claimed invention. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/D.M.C./Examiner, Art Unit 1732         
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                                                                
4/7/2021